Proceedig pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Erie County [Timothy J. Drury, J.], entered *1095June 12, 2007) to review a determination of respondent Public Employment Relations Board. The determination found after a hearing that petitioner had engaged in an improper practice.
It is hereby ordered that the determination is unanimously confirmed without costs, the petition is dismissed and the counterclaim for enforcement of the order of respondent Public Employment Relations Board dated December 20, 2006 is granted for reasons stated in the decision of that respondent. Present—Hurlbutt, J.P, Smith, Fahey, Peradotto and Pine, JJ.